DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication filed on 12/18/20.  Applicant’s arguments have been considered but are not entirely persuasive.  Claims 1-5 and 7-21 are pending.  This Action is FINAL, as necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the second mesh layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, claim 17 recites “a third mesh layer”, which is indefinite as a first mesh layer or a second mesh layer are not recited by claim 17.  It appears claim 17 should depend from claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7, 9-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al., US 7,667,432 in view of Erico Catalog, pages 24-25, Metallic Braids, www.lowcostcontrols.com (www.eirco.com) “Erico” AND/OR in view of Flexible Conductors (https://www.erico.com/catalog/literature/P1300C-USEN.pdf), pages 35-49, 2003 “Flexible Conductors”.
West teaches battery packs interconnected using a flexible bus bar (abstract).  The flexible bus bar 150 connects external terminal 140 of battery pack 112 to an external terminal of battery pack 114. In one embodiment, flexible bus bar 150 is a conventional mesh-like, flexible ribbon or tube of multiple, thin wire strands which allows a very high current carrying capacity while reducing the danger of stresses and fractures to the assembly. In one embodiment, flexible bus bar 150 is a conventional flexible bus bar, such as may be fabricated using conventional ground braids (braids have an over-under weave), such as the conventional FTCB 15-35 ground braid with a crimped-on lug commercially available from Erico, of Solon, Ohio (at the website of Erico.com). The extreme flexibility of flexible bus bar 150 relative to ordinary electric facilities that can carry a similar current as that which can be carried by the flexible bus bar 150 is advantageous in a high vibration environment, such as the engine of a car, because the wiring will not break or fracture itself, or the components to which it is connected, as those components vibrate or move relative to one another (3:44-60).  The flexible bus bar 390 is made of a conventional braided conductive metal 350, such as 
West does not explicitly teach the bus bar has a layered mesh structure as recited by at least claim 1.  A layered mesh structure is shown by Flexible Conductors at page 44 and 49.  Flexible Conductors teaches is was known to layer the flexible bus bars disclosed by West.  Page 49 teaches “made to order” solutions.  Regarding claim 13, note air moving through the openings in the flexible braided bus bar of West would cool the bus bar.  
West does not explicitly teach the bus bar is bent non-linearly as recited by claim 3.  However, West teaches the bus bar is flexible allowing for minimal danger of stresses and fractures in the flexible bus bar.  One of skill would have known the flexible 
West does not explicitly teach the opening of the bus bar receiving the fastener is rounded.  However, this configuration is conventional as shown by at least page 24 of Erico and at least pages 39 and 44 of Flexible Conductors that teach such flexible bus bars as those disclosed by West generally have a round hole where a fastener extends through.  
Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
Applicant argues West fails to teach any mesh structure.  Examiner disagrees.  West teaches the flexible bus bar 150 is a conventional “mesh-like” structure.

    PNG
    media_image1.png
    313
    333
    media_image1.png
    Greyscale

.  
Allowable Subject Matter
Claim 21 is allowed.  
Claims 4-5, 8, 14-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/           Primary Examiner, Art Unit 1727